UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7652


CHRISTOPHER LAMAR JACKSON,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      Timothy M. Cain, District
Judge. (7:10-cv-02536-TMC)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Lamar Jackson, Appellant Pro Se. Elizabeth Jean
Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Lamar Jackson appeals the district court’s

order granting the government’s motion to dismiss his action

seeking the return of personal property.                  On appeal, we confine

our review to the issues raised in the Appellant’s brief.                      See

4th Cir. R. 34(b).           Because Jackson’s informal brief does not

challenge     the    basis    for   the       district    court’s      disposition,

Jackson has forfeited appellate review of the court’s order.

Accordingly,    we    affirm    the     district     court’s     judgment.       We

dispense    with     oral    argument     because        the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                          2